Case: 13-50446      Document: 00512560569         Page: 1    Date Filed: 03/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50446                         United States Court of Appeals

                                  Summary Calendar
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 13, 2014

UNITED STATES OF AMERICA,                                                  Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff - Appellee

v.

MICHAEL MARTINEZ,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CR-234-6


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Michael Martinez appeals his 360-month sentence from a guilty-plea
conviction for conspiracy to possess, with intent to distribute, one kilogram or
more of heroin. Martinez was held accountable at sentencing for distribution
of ten to 30 kilograms of heroin, and had an advisory Guideline-sentencing
range of 360 months to life.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50446     Document: 00512560569     Page: 2   Date Filed: 03/13/2014


                                  No. 13-50446

      Martinez maintains the court clearly erred in its drug-quantity
calculation. Specifically, he contends, as he did before the district court, that
the evidence shows he distributed only 593.6 grams of heroin, rather than the
ten to 30 kilograms attributed to the other lead conspirators. Based on the
593.6-gram calculation, Martinez contends his total offense level should be 30,
instead of 36, resulting in an advisory range of 155 to 188 months’
imprisonment.
      Under the sentencing regime in place after United States v. Booker, 543
U.S. 220 (2005), a “sentencing judge is entitled to find by a preponderance of
the evidence all the facts relevant to the determination of a Guideline
sentencing range and all facts relevant to the determination of a non-
Guidelines sentence”. United States v. Johnson, 445 F.3d 793, 798 (5th Cir.
2006) (citation and internal quotation marks omitted). The district court may
rely on any relevant evidence which has sufficient indicia of reliability. United
States v. Ford, 558 F.3d 371, 377 (5th Cir. 2009). A district court’s findings of
fact for sentencing purposes, including a district court’s drug-quantity
determination, are reviewed only for clear error. United States v. Betancourt,
422 F.3d 240, 246 (5th Cir. 2005).
      At sentencing, the court found “from [the] overwhelming preponderance
of the evidence” that the amount of drugs involved in the conspiracy was more
than ten kilograms of heroin. In that regard, Martinez is responsible for “all
foreseeable acts” in furtherance of the drug conspiracy.           See U.S.S.G.
§1B1.3(a)(1)(B) (reasonably foreseeable acts of coconspirators are factors that
determine Guideline range). But, Martinez does not challenge the district
court’s “foreseeability” determination; therefore, he has failed to show the court
clearly erred in holding him accountable for ten to 30 kilograms of heroin under
§1B1.3(a)(1)(B). See, e.g., United States v. Solis, 299 F.3d 420, 447, 461-62 (5th



                                        2
    Case: 13-50446     Document: 00512560569    Page: 3   Date Filed: 03/13/2014


                                 No. 13-50446

Cir. 2002) (“Distribution and possession with intent to distribute offenses are
reasonably foreseeable acts in furtherance of a conspiracy to distribute drugs.”)
(citations omitted).
      AFFIRMED.




                                       3